     Case 1:20-cv-00304-DAD-JLT Document 27 Filed 06/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT GARCIA,                                     No. 1:20-cv-00304-NONE-JLT (HC)

12                       Plaintiff,

13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DENYING
14    RALPH DIAZ,                                        PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
15                       Respondent.                     TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                         THE CASE, AND DECLINING TO ISSUE
16                                                       CERTIFICATE OF APPEALABILITY

17                                                       (Doc. No. 18)

18

19

20          Petitioner is a state prisoner proceeding pro se and in propria persona with a petition for

21   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner was convicted by a Tulare County

22   Superior Court jury of: (1) attempted murder (California Penal Code §§ 664 and 187(a))

23   committed for the benefit of, at the direction of, or in association with a criminal street gang (id. §

24   186.22(b)(1)(C), (b)(5)); (2) assault with a deadly weapon (id. § 245(a)(1)) committed for the

25   benefit of, at the direction of, or in association with a criminal street gang (id. § 186.22(b)(1)(B));

26   and (3) street terrorism (id. § 186.22(a)). People v. Garcia, No. F073921, 2019 WL 275970, at

27   *1 (Cal. App. Jan. 22, 2019). On appeal, the California Court of Appeal affirmed the judgment of

28   conviction, rejecting, in part, petitioner’s contention that there was insufficient evidence to
                                                         1
     Case 1:20-cv-00304-DAD-JLT Document 27 Filed 06/11/21 Page 2 of 4


 1   support his conviction. See id. at *4. The California Supreme Court denied petitioner’s petition

 2   for review which included his claims, including his claim challenging the sufficiency of the

 3   evidence introduced at his trial to support his convictions. (Doc. No. 12-25.) Petitioner

 4   then brought this federal habeas petition challenging his state court conviction based, in part,

 5   upon his assertion of the insufficiency of evidence. (Doc. No. 1 at 2, 5–6.)

 6          On October 14, 2020, the assigned magistrate judge issued findings and recommendations

 7   recommending that the petition be denied on the merits. (Doc. No. 18.) Regarding petitioner’s

 8   sufficiency of the evidence claim, the magistrate judge reasoned as follows:

 9                  Viewing the evidence in the light most favorable to the prosecution,
                    it is clear that the state court’s determination that there was sufficient
10                  evidence was not unreasonable. As noted by the state court, the
                    evidence that Jose was brought outside to a group of individuals
11                  standing in a “bunch” and was then quickly assaulted gives rise to an
                    inference the assault was planned, even if only shortly beforehand.
12                  [Garcia, 2019 WL 275970, at *10]. Additionally, the Fifth DCA
                    states that Petitioner’s stature in the gang, the relative youth of the
13                  other participants, and Jose’s testimony that the attack happened
                    “because of” what Petitioner told the other assailants gives rise to the
14                  inference that any planning by the group was led by, or at least
                    acquiesced to, by Petitioner. Id. at *10-11. Lastly, the Fifth DCA
15                  describes that the fact that the group thought Jose was a “rat,” that
                    Jose was stabbed multiple times, and that Perez tried to stop Jose
16                  from escaping gives rise to the inference that the plan was to kill Jose
                    rather than merely assault or injure him. Id. at 11. The Fifth DCA
17                  reasonably concluded that these conclusions, which are reasonable
                    and supported by evidence, support a finding that Petitioner
18                  personally intended for Jose to die. Id.
19   (Doc. No. 18 at 10.) The findings and recommendations were served upon all parties and

20   contained notice that any objections thereto were to be filed within thirty (30) days from the date
21   of service of that order. (Id. at 27.) After receiving three extensions of time to do so, on April 2,

22   2021, petitioner filed objections to the pending findings and recommendations. (Doc. No. 25.)

23          Petitioner objects to the magistrate judge’s analysis of his sufficiency of the evidence

24   claim, arguing that the California Court of Appeal unreasonably relied upon evidence that

25   supports the convictions of other persons involved in the killing. (Doc. No. 25 at 1–2.) In other

26   words, petitioner argues that the evidence relied upon by the California Court of Appeal and
27   assigned magistrate judge “supports the convictions of ‘Perez’ and those who were convicted of

28   the stabbings that occurred after the initial assault, not that the ‘Petitioner personally intended for
                                                         2
     Case 1:20-cv-00304-DAD-JLT Document 27 Filed 06/11/21 Page 3 of 4


 1   Jose to die.’” (Id. at 2.) The undersigned is not persuaded by petitioner’s argument because, as

 2   noted in the pending findings and recommendations, petitioner was not only present. but the

 3   victim was attacked and stabbed multiple times by the group after petitioner called him a “rat.”

 4   (Doc. No. 18 at 8, 10.) In light of this and the other evidence cited by the California Court of

 5   Appeal and assigned magistrate judge, the undersigned agrees that, “after viewing the evidence in

 6   the light most favorable to the prosecution,” the jury’s conviction of him was not “objectively

 7   unreasonable.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Cavazos v. Smith, 565

 8   U.S. 1, 2 (2011).

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

11   objections, the court concludes that the magistrate judge’s findings and recommendations are

12   supported by the record and proper analysis. Petitioner’s objections present no grounds for

13   questioning the magistrate judge’s analysis.

14          In addition, the court declines to issue a certificate of appealability. A state prisoner

15   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

16   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

17   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

18   only issue a certificate of appealability when a petitioner makes a substantial showing of the

19   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

20   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree
21   that) the petition should have been resolved in a different manner or that the issues presented

22   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

23   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

24          In the present case, the court finds that petitioner has not made the required substantial

25   showing of the denial of a constitutional right to justify the issuance of a certificate of

26   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
27   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

28   proceed further. Thus, the court declines to issue a certificate of appealability.
                                                         3
     Case 1:20-cv-00304-DAD-JLT Document 27 Filed 06/11/21 Page 4 of 4


 1          Accordingly, the court orders as follows:

 2          1.      The findings and recommendations, filed October 14, 2020 (Doc. No. 18), are

 3   adopted in full;

 4          2.      The petition for writ of habeas corpus (Doc. No. 1) is denied;

 5          3.      The Clerk of the Court is directed to assign a district judge to this case for the

 6   purpose of closing the case and then to enter judgment and close the case; and

 7          4.      The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
        Dated:     June 10, 2021
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
